 

Exhibit 10.1

 

AMENDMENT ONE TO THE EMPLOYMENT AGREEMENT OF JEFF ELIOT MARGOLIS

 

This Amendment (the “Amendment”) is made and entered into as of July 1, 2017
(the “Effective Date”) by and between RespireRx Pharmaceuticals Inc., f/k/a
Cortex Pharmaceuticals, Inc. (the “Company”), and Jeff Eliot Margolis
(“Executive”).

 

WHEREAS, on June 30, 2017, the Board of Directors of the Company (the “Board”),
the Board approved, by unanimous written consent, amendments to the terms of the
of the employment agreement, dated as of August 18, 2015, of Jeff Eliot
Margolis, the Company’s Vice President, Secretary and Treasurer (the “Original
Employment Agreement”);

 

WHEREAS, the Board determined that such amendments would be effective as of the
Effective Date;

 

WHEREAS, Mr. Margolis is also a director of the Company; and

 

WHEREAS, the undersigned desire to memorialize the amendments approved by the
Board.

 

NOW THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the undersigned hereby agree as follows:

 

1. In the first sentence of section 2.1 of the Original Employment Agreement,
the word “Senior” is hereby inserted prior to the term “Vice-President”.

 

2. In the first sentence of section 2.1 of the Original Employment Agreement,
the term “Chief Financial Officer,” is hereby inserted after the term
“Vice-President”.

 

3. In section 6.1 of the Original Employment Agreement, the term “$195,000” is
hereby deleted in each of the two places in which it appears, and replaced with
the term “$300,000”.

 

4. In section 6.2 of the Original Employment Agreement, the following paragraph
is added as new subsection (c):

 

(c) Executive will be paid the $60,000 bonus that he was granted on June 30,
2015 in cash in three installments as follows: (i) $15,000 to be paid upon the
next closing of any financing by the Company in excess of $100,000, (ii) $15,000
to be paid by the end of the month in which cumulative closings of any
financings by the Company (including the closing triggering the payment in
clause (i)) have occurred in excess of $200,000, and (iii) $30,000 to be paid
upon the next closing of any financing in excess of an additional $250,000
(after the closings that trigger payments under clauses (i) and (ii)).

 

5. In section 6.3 of the Original Employment Agreement, the following paragraph
is added as new subsection (d):

 

(d) As soon as practical after July 1, 2017, the Company will grant to the
Executive a one-time bonus of 25,000 non-qualified stock options to purchase the
Company’s common stock, with an exercise price equal to the market price of the
Company’s common stock on the date of grant and a term of five years, which, at
Executive’s direction, may be issued to his family trusts as the recipients in
such proportion as he specifies.



 

6. In section 6.4 of the Original Employment Agreement, the following shall be
added to the end of the section:

 



Notwithstanding anything to the contrary in this Amendment, with respect to
future executive bonuses, option, equity and equity-linked grants and any fringe
benefits (including without limitation, auto allowance, expense allowance, life
insurance, health insurance), Executive will receive terms at least as favorable
as the lowest terms granted to any other member of the executive management
team, including, but not limited to any person with the title of Senior Vice
President, Chief Financial Officer or higher, regardless of whether that person
is also a director of the Company, except for a signing bonus or grants of
equity, options or similar grant, if any, necessary to induce the hiring of a
Chief Financial Officer, Chief Medical Officer, or other executive officer.

 

[signature page follows]

 

   

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

RESPIRERX PHARMACEUTICALS INC.   JEFF ELIOT MARGOLIS       By:



/s/ Arnold S. Lippa

 



/s/ Jeff Eliot Margolis 

 



Title:

Arnold S. Lippa

Executive Chairman and Chief Scientific Officer                   

  Jeff Eliot Margolis

 

   

 

 

 

